

Exhibit 10




FIRST AMENDMENT to the
SECOND AMENDED AND RESTATED
ALLIANCE AGREEMENT


Note:  Certain portions of this agreement, indicated by an "*",  and the
exhibits to this agreement, have been omitted pursuant to a request for
confidential treatment filed via paper with the Securities and Exchange
Commission.


This Amendment, dated June 11,  2010, and effective as of May 26, 2010
(“Amendment Date”), is between General Mills Operations, LLC (“GMOL”) and Seneca
Foods Corporation (“Seneca”) (“Amendment”).


WHEREAS, GMOL and Seneca entered into a Second Amended and Restated Alliance
Agreement with a revised effective date of April 1, 2009 (“Agreement”); and


WHEREAS, GMOL and Seneca wish to amend the Agreement for the primary purpose of
removing the facility in Buhl, Idaho as a Core Alliance Plant in accordance with
the terms hereof.


NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, the parties agree as follows:


I.  
Core Alliance Plants



GMOL shall make a one-time payment to Seneca in the amount of $* in
consideration for removal of the Buhl Facility from the definition of Core
Alliance Plants as of the Amendment Date (“Payment”).   Payment will be made by
GMOL via wire transfer within three business days after receipt of a fully
executed copy of this Amendment.


The “Buhl Facility” shall mean the vegetable processing facility currently
operated by Seneca in Buhl, Idaho. Exhibit A is deleted in its entirety and
replaced with the attached Amended Exhibit A to reflect the new status of the
Buhl Facility as a Former Alliance Plant.


After making the Payment, GMOL shall have no further responsibilities for, and
shall not make payment for, any expenses related to the Buhl Facility or
liabilities arising from the Buhl Facility, including without limitation: (a)
any obligation to employ, pay severance or any other expenses or obligation
associated with persons employed at the Buhl Facility; (b) the transfer of
volume away from the Buhl Facility; or (c) a closing or sale of the Buhl
facility (collectively, “Excluded Expenses”).


Notwithstanding anything herein to the contrary, the Excluded Expenses are not
intended to alter GMOL’s obligations under the Agreement to pay for expenses
that are properly part of Fully Allocated Costs attributable to Product
purchased by GMOL under the Agreement (subject to the adjustments set forth in
Section III hereof).  GMOL shall continue to pay the Transfer Price, as set
forth in Article III of the Agreement, for any Products GMOL continues to
purchase out of the Buhl Facility except as set forth in Section III “Adjustment
to Fully Allocated Costs” hereof.


Seneca shall cooperate with GMOL to facilitate the transfer of Products from the
Buhl Facility to the Seneca Facilities in Glencoe, Minnesota and Montgomery,
Minnesota as requested by GMOL.  The Price terms set out in the Agreement shall
continue to apply to such transferred volume.


II.  
RCP Program



The Payment for the removal of the Buhl Facility shall have the following impact
on the method of calculating  future RCP Principal Balances.  The Payment shall
result in a one-time reduction of $* to RCP Principal Balance in the year ending
March 31, 2011.  (The process underlying this reduction is reflected in Amended
Exhibit C, attached hereto, wherein the Payment is included as a positive cash
flow item that increases the Net Free Cash Flow and, in turn, decreases RCP
Principal Balance.)  As of Amendment Date, Buhl shall be removed from “RCP
Plants” (as defined in section 7.1(i)) and the RCP Principal Balance shall not
include any capital cost, depreciation expense, cost of credit or any other
expense of any kind relating to the Buhl Facility.


Exhibit C is deleted and replaced in its entirety and with an updated exhibit
reflecting the new RCP Principal Balance attached as Amended Exhibit C.  The
Buhl Facility shall be removed from the definition of RCP Plants.


III.  
Adjustment to Fully Allocated Costs



The parties acknowledge that GMOL is currently paying for a portion of the
depreciation and amortization associated with assets and equipment leases at the
Buhl Facility (“A&E Costs”).  A&E Costs shall include, without limitation, the
assets and leases listed in the attached Exhibit 1A, but shall not include the
items listed as “Excluded” in Exhibit 1A.  Effective April 1, 2010, any and all
charges arising from A&E Costs shall be removed from Fully Allocated Costs and
Seneca shall not charge GMOL for any portion of A&E Costs through Fully
Allocated Costs or any other mechanism.  The estimated reduction in A&E Costs is
reflected in Exhibit 1B.


All other terms and conditions in the Agreement shall remain unaltered and in
full force and effect. All terms not defined herein shall have the meaning set
forth in the Agreement.  This Amendment may be executed in counter parts and
facsimile or email signatures shall be valid and enforceable.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.


SENECA FOODS
CORPORATION                                                                                     GENERAL
MILLS OPERATIONS, LLC


By:           /s/Paul
Palmby                                                                By:____/s/Jerald
Young_________________


Title:           Executive Vice President
COO                                                 Title: __Vice President,
Finance Supply Chain


Date:___June 11, 2010___________________                                     
Date:___June 11, 2010___________________

 
